Case: 18-40108      Document: 00515047632         Page: 1    Date Filed: 07/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-40108
                                                                                FILED
                                                                            July 24, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
PATRICK GHOSH,

              Plaintiff-Appellant

v.

KEVIN BELT, In his Official and Individual Capacities; CLAUDETTE E.
WARD, Lieutenant; VINCENT E. SIDNEY, Sergeant; MAJOR BUTCHER;
DALE WATKINS; PATRICK HOOD,

              Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:15-CV-17


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Patrick Ghosh, former Texas prisoner # 1210558, appeals the district
court’s grant of the defendants’ motion to dismiss and dismissal of his 42 U.S.C.
§ 1983 civil rights complaint with prejudice for lack of jurisdiction and failure
to state a claim upon which relief can be granted, pursuant to Federal Rules of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-40108      Document: 00515047632    Page: 2    Date Filed: 07/24/2019


                                   No. 18-40108

Civil Procedure 12(b)(1) and 12(b)(6). We review the district court’s dismissal
de novo. See Raj v. La. State Univ., 714 F.3d 322, 327, 329-30 (5th Cir. 2013).
         In his complaint, Ghosh alleged that the defendants violated his
constitutional rights by denying him access to the courts. He also argued that
the defendants engaged in a scheme to retaliate against him for helping other
inmates file grievances; Ghosh alleged that the defendants filed false
disciplinary reports and inexplicably changed his job from the laundry to the
field.
         On appeal, Ghosh does not challenge the district court’s conclusions that
the Eleventh Amendment barred the recovery of monetary damages from the
defendants in their official capacities; Ghosh had not made a viable access to
the courts claim; Ghosh’s claims of a retaliatory job change were frivolous; the
defendants were entitled to qualified immunity; even if the defendants violated
prison policy, such violation did not rise to the level of constitutional error; the
theory of respondeat superior was not viable under § 1983; and the district
court should decline to exercise supplemental jurisdiction over Ghosh’s state
law claims. Instead, Ghosh’s appellate brief provides only conclusory
assertions that the district court abused its discretion in dismissing his
complaint and that defendants violated his constitutional rights. Ghosh does
not identify a legal theory on which he could prevail, nor does he identify any
relevant legal standards or caselaw. Accordingly, his claims are waived. United
States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010) (“A party that asserts an
argument on appeal, but fails to adequately brief it, is deemed to have waived
it.”); see also Fed. R. App. P. 28(a)(8)(A). “Although pro se briefs are afforded
liberal construction . . . even pro se litigants must brief arguments in order to
preserve them.” Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008).




                                         2
    Case: 18-40108   Document: 00515047632     Page: 3   Date Filed: 07/24/2019


                                No. 18-40108

     For the foregoing reasons, we AFFIRM the district court’s dismissal.
Because Ghosh was incarcerated during the entirety of the district court
proceedings and when he filed the notice of appeal, the district court’s
dismissal and our dismissal each counts as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996),
abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759
(2015). Ghosh previously received two strikes in Ghosh v. David, 739 F. App’x
281, 282 (5th Cir. 2018). Because he has now accumulated three strikes, Ghosh
is BARRED from proceeding in forma pauperis in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).




                                      3